            Case 1:21-cv-00877-CM Document 4 Filed 02/03/21 Page 1 of 2




                                                                          At a Special Term. Part ___ of the
                                                                          U.S. Federal Court Southern District
                                                                          of the State of New York, held in
                                                                          and for the County of New York, at
                                                                          500 Center Street New York New
                                                                          York on the _____ day of February
                                                                          2021

PRESENT: HON. ____________________ , JUSTICE
------------------------------------------------------------- X
In the Matter of the Application of                              :       Index No. 1:21-cv-00877CM
KIM MORTIMER,                                                    :   :
                                     Petitioner,             :       :   TEMPORARY RESTRAINING
                                                                 :   :   ORDER AGAINST FEBRUARY 5TH 2021
                    -against-                                    :   :   EVICTION
                                                                 :   :
                                                             :       :
HEIDI J SORVINO ESQ                                          :       :
JUDGE SHELLEY CHAPMAN                                                :
U.S. MARSHALS OFFICE
                             :


                                     Respondents
--------------------------------------------------------------X


        Upon the annexed petition of Kim Mortimer, the petitioner herein, duly verified on

February 3rd 2021 and the affidavit of Kim Mortimer, sworn to on February ___, 2021.

        Let respondents of Heidi Sorvino Esq. Judge Shelley Chapman and U.S. Marshals Office

show cause at a Special Term, Part _____, of this court to be held at the courthouse thereof,

located at 500 Centre Room _____, New York, New York on the ____day of February, 2021,

staying the Respondents efforts to evict the Petitioner, Kim Mortimer and her family from her

rent stabilized apartment despite New York State, New York City and Federal Moratoriums

which despite the current State, Federal and City -Wide Moratorium staying evictions until May

                                                                                   :/desktop/supremecourtHousing 02022021
           Case 1:21-cv-00877-CM Document 4 Filed 02/03/21 Page 2 of 2




2021.

        SUFFICIENT reason appearing therefore, let service of a copy of this order with the

petition and any other supporting papers, by email/ ECF and first class mail upon the counsels’

office , upon Heidi J. Sorvino Esq. White and Williams 7 Times Square Ste 2900 New York

City, New York 10036, Judge Shelley Chapman 1 Bowling Green New York and the U.S.

Marshals Office New York on or before ____, day of February 2021, be deemed good and

sufficient service.



Dated: New York
       February 3, 2021


                                                    ENTER:




                                                    J.S.C.




                                                                     :/desktop/supremecourtHousing 02022021
